SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K /A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 20, 2010 SupportSave Solutions, Inc. (Exact name of registrant as specified in its charter) NV 333-143901 98-0534639 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1451 Danville Blvd., Suite 201 , Alamo, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:925-304-4400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note We are amending this Form 8-K originally filed with the Securities and Exchange Commission (the “Commission”) on April 26, 2010 to address a comment we received from the Commission requesting more information on the nature of the errors in our Form 10-Q for the second quarter ended November 30, 2009. SECTION 4 - MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS On April 20, 2010, the board of directors of SupportSave Solutions, Inc. (the “Company”) determined, upon advice of management, that the Company’s consolidated financial statements and related disclosures included in the Company’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2009 (the “Previously Issued Financial Statements”) should be restated because they contain errors as addressed in Financial Accounting Standards Board Statement of Financial Accounting Standards No. 154, Accounting Changes and Error Corrections. Accordingly, the Previously Issued Financial Statements issued by the Company should not be relied upon. The Company has restated the Previously Issued Financial Statements to correct these errors and amended its Quarterly Report for the quarter ended November 30, 2009. The errors in the Previously Issued Financial Statements relate to a reconciliation during the fiscal second quarter, accounts receivable and revenues were overstated by $106,410, due to an error in the recording of certain sales transactions. Also, in the same quarter, management sold all interest in an internet-based business venture to a third-party. The proceeds from this one-time sale increased quarterly revenues by approximately $142,000 and the operation of this venture during the quarter contributed approximately $65,000 in revenue. Accounts Receivable and Revenues During the second quarter, the payment terms for one of its large contracts were negotiated from Prepay to Net 30 days.This caused the company to initiate the tracking of Accounts Receivables for the first time. At the end of the initial second quarter, Account Receivables reconciliation was performed to calculate the total revenue for the quarter, including revenue associated with the new payment terms. The reconciliation used a figure for Accounts Receivable that was incorrect because the figure included some revenue that should have been associated with the third quarter.This caused the second quarter overstatement of Revenue. To address the problem, the company has developed a new Receivables Aging Report that will track and isolate the receivables for each quarter. The company has approved adding a Manager to its Accounting staff to keep the Receivables Aging Report current and provide regular updates to senior management on the company’s financials. These regular updates will give senior management more visibility to the current financial condition of the company. The error did not affect other quarters because there were no Receivables in the first quarter and the third quarter reconciliation was performed using only revenue associated with the third quarter. Non-Recurring Revenue Also, during the second quarter, the company had non-recurring revenue of approximately $142,000 associated with sale of web design, conceptualization and consulting services. This revenue should have been reflected as the sale of assets since it included a domain name and an already existing website that was generating revenue for the company. Because this was a one-time, non-recurring item, the company should have noted this in the quarterly report on Form 10-Q for the second quarter.This event does not affect previous or subsequent quarters. FOR THE EFFECT OF THE RESTATEMENT OF THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR THE PERIOD ENDED NOVEMBER 30, 2009, PLEASE REFER TO THE AMENDMENTS TO OUR FORM 10-Q FOR THE PERIOD ENDED NOVEMBER 30, 2009, FILED ON APRIL 27, 2010. The Company’s Board of Directors and management discussed the matters mentioned herein with Silberstein Ungar, PLLC, the Company’s independent registered public accounting firm. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SupportSave Solutions, Inc. /s/ Joseph Duryea Joseph Duryea President Date: May 12, 2010
